Case 2:05-cr-20014-JDC-KK Document 258 Filed 04/27/20 Page 1 of 5 PagelD #: 1638
| Kgei\ Ak, aoe

Chyriskinn Seances Felis

 

 

 

 

 

RECEIVED
ro We, LABAY - TVA,
LENT EL Words APR 27 2020
TONY R, MOORE, CLERK
PBS Siok SSE West REVEHORY LOUIS

 

OT

Eads Alas AAS —

 

Uorred Sates Dshsirt Coust

Western Diskrich BE Lawiataon.

\nals Coackes Dini sion

 

Neen Chokes, ok Qanssita,

 

 

 

 

 

 

Plait -Rs sdunheal
\ ‘ail, Corunna Cage Wa. di05- CR 2g OO
| WS. Dedsrish Awsiog Winad&i
_Clavistion Seneca FLEA

Qsisodsunk Sopunt

 

 

 

ioe COWERSSTBMNATE VEVERSE:
1 EMERGENO, MYTISN FOR |
| EXTRIYQOTNARY) BND COMBE REASONS |
| PURSUE AD (GSC *SSRAOMA |
| WUD CINIDAG QNUADEWIC

NOW COWES Cysi ime SEMEL Trslds. Vesrenonrss

 

 

ow wt \, and does Wee ao mae Ais Wansegnse Cock Pat SW Lh

|

if
°
OLS: 2%
xX 2
2:05-cr-20014-JDC-K ocument 258 Filed 04/27/20,.Page.2 of 5 PagelD #: 1639
\% CE en w yates Nox PLAIN ak eee SD Ask oh 2O\%G

IN

 

x

 

 

(Gos srte warckinony ond ecampeiding reasons) ag Yor Cares Nek andes Soe

 

 

EMEL GENS dic emit ok Vox Uatted Starke Mkaoney Geneon Wino

 

Race (Kor LOWD-\S\ QUE rare) ks we wor eam Leone Qin & TAMPASS\NO-

 

 

Gr cARase, dye Xa Qedowas cage oP Ngaio, CNIGEINEOTES,

 

 

“ln suppact aX Lois cortion Muwant asses the, Aaituntiony

 

 

 

ecaMNawey WAS. Sate hong s SOAS WSC SINAN eek £0 Light |

 

& CANAD -\9 gandemie:

 

 

a Nowak hos deli gking rESOcakncr Wagga. SUCTMASSIS

 

 

J
id. Aish, Watts Ws Loe dics . O40 Yad ApNWKOoy WY

    

 

 

A OA - oR RRE AE ON SKE \ WEAAL ut (wn),

 

Px CAS HOE

 

 

Ravont \nos VHP Ping: ay © wae WEALS TRMARLOROO. 0) WAS vO:

 

j }
CREED LECH | WADE SOMERL ok Ved caniins coe Cunspig wey by

 

eaais ne Saket ke Wskdouws Waduauhnatoning. Conning

 

Base wah Wace: WNGOK, god Passes ito, we ae Da: A

 

 

 

a Aa Qos cg, Eccl Teshishing, Cris.
, 5t£, US vlaviies Clvins, No 3/Gcr-I7 ewusanstcwrtma yeaah

 

poor 2h
x

 

 

 
Case 2:05-cr-20014-JDC ument 258, Filed 04/27/20 P que 3 of 5 PaggID #:
3. aus Saas is Ws) QUNENDOEE ees A) ena (ere Ghote

 

ener Nowa RNES, Kens ee QA WON ‘OL Kutike te wrdint: |

WB, ec Ask cubed Qh SNS TENE Aan 77 QASMALES

Sssuik Qh cathy \esk Apia ER ets

 

 

cs

, “Wis QS SEARS AN ‘ 5 - (MOI,
TEAL WoT USO) Wags DAA AVA), WHA YE NOS EY ame
AQ gus PLISVAELS Kewen ai een ich es amines Wo Taner
Tas Dae Watt Vath & “ Quacuttine Wot, whet WON GARTH NOME

 

e mee }
‘ous Snae, Acxaty are Waited Cot Keshia SOs emu, God |
|

“Aceatwwe. ct,

 

5 \ ™ wise 4 ; goog ees : |
ke Laon AN Mahe ody aN a contighs Nt WdOs Yond \ Wadkisrs\-

 

SAGA Yorn nee ene

 

 

 

Wy so Woeciy bers : %
cleanse dur tls TSN EMME ATAVUS ING Mandelary naroncie |
Rnd, AAS LOM Chis Nets We WS bssag Gowran d Ane Shoe |

MACE & Preagne Bose (® Wis. ka We) ag
a \5 AES _Sdsve0l. wy, ad suiity Yo A BA. dest tS ‘ot
Ans § Sh — An seek, Ie ~ wens SEQente. — MAE NY)

ARERANT Be HAO i 5 SOLS ya AA NEWNESS -sasssiot)\y

 

TA Wanna As ck ws dog chy Nog Comat, nas wo ders of

Bade Safety Sadat j oo coach VEL Gu0oos +k

es Aomnged swerg\ Lrmaierdbdle aids Loc AQ enen cad -
PALE A
NO

Case 2:05-cr-20014-JDC-KK Dogument,2 Filed 04/27/20 Page 4of 5 PagelD#: 1641

 

wees. 1/7 USC 3144)

 

 

Ss DesVArx oy Wea thaws Rana nas Latascced Save ann OEY

 

ENSAR Yass Uuartsnanvedl) wwii Goo aatk SSCS LAs OSM OO |

 

insert Meds Y5.5,6.7 BAN

 

 

\ningesto ce, Maney QEAAS Kar oa Osdac TFINU VG ANNO AACS

 

Len Goss NOUre ceeast FMS doe ding catinesnerk Nose oy

 

 

 

aN eAcansugy anh wwmgahion ceaswns tramseeatad Gooas, “be-_£

 

 

canst \, Wares onksrtinent | Ayre Ae SAMO TANAY-1S_ and ah, |

 

 

 

vader SWNGS wr out ot Me FSA ALS “SASKOENN, SEMENLE

 

ANIAN LE DEE BW EWA S NENSS \SSS. ASCE wing, ois donne Wks

 

 

CARRSE,

 

 

 

 

 

Extn wo Sais 1 dag Sh Row, TWA ;

 

Xr BY stad Saipeacteds ;

 

#

 

 

 

 

 

 

Page 4
a

 

 

 
Cas

@ 2:05-cr-20014-JDC-KK Document 258 Filed 04/27/20 Page 5of5 PagelID#: 1642

— Ceckdsraia, & Seraitn ieee |

 

4 ae

 

LAs Avereiany Cashokay Bock Lid send otvaurrand torretk |

Wok Ss5 Compassinanse Release Xo Moe clerk sk Qe sowe,

 

 

 

PISTTNE ecxgsid, SHAK Hate, Neal x WOOVONK eG HE eect Bees

 

 

Son. addons asked aiing, oo Sais a Yay, aX Kat, BaD, |

 

 

 

 

iL Cher h, 4,5, Tastee Coos ; |

Western Diskerely Y Lowisians, |
38 Fann Sk, Sees. Wu)
Sleeve pwd LA ANY AdSS

 

 

 

(ae |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
